Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered January 16, 2007, convicting defendant upon his plea of guilty of the crimes of course of sexual conduct against a child in the second degree and promoting sexual performance by a child.
Waiving his right to appeal, defendant pleaded guilty to a superior court information charging him with course of sexual conduct against a child in the second degree and promoting sexual performance by a child. County Court sentenced defendant as agreed to concurrent prison terms of 21h years for the course of sexual conduct conviction, followed by IV2 years of postrelease supervision, and 2V3 to 7 years for the promoting sexual performance conviction. Defendant now appeals.
Defendant’s appellate counsel seeks to be relieved of her assignment on the ground that there are no nonfrivolous issues to be raised on appeal. Having reviewed counsel’s brief, defendant’s pro se brief and the record, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], Iv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Rose, J.E, Kane, Malone Jr., Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.